Let me first offer my
delegation’s congratulations to Ambassador Insanally of
Guyana on his election as President of the General Assembly
at its forty-eighth session. His elevation to this high office
is a fitting tribute to his personal qualities and record of
distinguished service to his Government and to the
international community. We are confident that under his
able guidance we will achieve substantive results in our
work.
I also wish to express our deep appreciation to his
predecessor, Mr. Stoyan Ganev of Bulgaria, for the dedicated
manner in which he presided over our deliberations during
the last session.
24 General Assembly - Forty-eighth session
On behalf of the Government and people of
Indonesia, I extend a warm welcome to the Czech Republic
and the Slovak Republic as well as to Macedonia, Eritrea,
Monaco and Andorra upon their accession to membership of
the United Nations. We look forward to closely cooperating
with them.
Before proceeding, I should like to convey Indonesia’s
profound sympathy and solidarity with the Government and
people of India in the wake of the massive human suffering
and destruction visited upon them by the recent devastating
earthquake.
This forty-eighth session of the General Assembly is
convened at a time of sweeping global change and transition
such as has rarely been experienced in modern history. It
has given rise to revived hopes and new opportunities as
well as to new risks and uncertainties. As the rigidities of
the bipolar world have dissolved, earlier expectations for the
emergence of a new world order have now given way to the
sober realization that, instead, a new world disorder will be
with us for quite some time - a disorder characterized by
continuing turbulence, instability and unpredictability and
offering an often perplexing panorama of mutually
contradictory phenomena and processes.
The end of the cold war has led to a new climate in
international relations and a number of encouraging trends
and developments. Renewed confidence in multilateralism
as a viable approach to the resolution of the crucial issues of
our time has opened up vast new opportunities for the
United Nations and a more positive phase in international
cooperation. Better prospects have emerged for substantive
progress towards solutions to many regional problems long
considered to be intractable. In this context, fruitful
cooperation has been established between the United Nations
and various regional organizations, which have acted as
partners in facilitating the peaceful resolution of conflicts.
I therefore wholeheartedly agreed with our Secretary-General
when he recently observed that multilateralism today is
working more effectively than ever, as it should, for in
essence
"Multilateralism is the democracy of international
society." (The New York Times, 20 August 1993,
p. A 29, "Don’t Make the U.N.’s Job Harder")
In South Africa the new round of negotiations which
began last April has now yielded agreement on the
establishment of a multiracial Transitional Executive Council
and is progressing towards democratic elections early next
year. Elsewhere in Africa, despite formidable difficulties
and obstacles, practical frameworks for the resolution of
issues have begun to take shape. In Latin America we are
gratified to see an end to conflicts and the strengthening of
security as well as political, economic and social
development. In the Middle East a historic breakthrough has
been achieved in the Arab-Israeli peace process. And in the
Gulf region, there has been demarcation of the land border
between Iraq and Kuwait, under the auspices of the United
Nations, which we hope will be a further contribution to the
improvement of the political and security environment in that
region.
Recent developments have brought about a distinct
improvement in the overall political climate in the
Asia-Pacific region as well. Relations between countries that
were once at odds with each other have normalized and are
being continually enhanced. In Cambodia the final phase of
the peace process based on the Paris Agreements has been
consummated and has led to the rebirth of a revitalized and
democratic Cambodia.
With the dissipation of the East-West confrontation,
questions relating to disarmament and security have acquired
a totally new dimension. Scenarios of deterrence have
become irrelevant, while strategic premises that once guided
nuclear-arms control and disarmament efforts have lost their
validity. This quantum change has occasioned other
encouraging developments. The successful conclusion of
START II between the United States and the Russian
Federation has significantly reduced the world’s two biggest
nuclear arsenals. Last January more than 130 countries
signed the Convention for the elimination of chemical
weapons, thus proscribing the military use of these
instruments of death and mass destruction.
Last month, as we observed the thirtieth anniversary of
the signing of the partial test-ban Treaty, I was privileged to
preside over the special meeting of the States Parties to the
Treaty in the context of the Treaty’s Amendment
Conference. There it was resolved that the pursuit of a
comprehensive nuclear-test ban now taking place in the
Amendment Conference and the Conference on Disarmament
should be mutually supportive and complementary. We have
also welcomed recent positive developments concerning
nuclear testing, particularly the de facto moratoriums on
nuclear tests observed by the nuclear-weapon States and
their renewed commitment to work towards a comprehensive
test ban. Especially laudable were the decision of the United
States to extend the moratorium on nuclear tests until 1994,
the commitment of France not to be the first to resume
testing, and the declaration by the Russian Federation of its
Forty-eighth session - 1 October l993 25
refusal to resume testing even if others did. We hope and
expect that China will wish to do likewise.
It is indeed of critical importance that steps be taken
towards the expeditious conclusion of a comprehensive
test-ban treaty, for without it our efforts to extend the
Non-Proliferation Treaty at its forthcoming 1995 Review
Conference may well be in jeopardy.
As the threat of nuclear confrontation between the
major nuclear Powers has receded, the dangers of nuclear
proliferation now appear to be their major preoccupation.
But, surely, the issue of non-proliferation should be
addressed in both its horizontal and vertical aspects. It is for
this reason that Indonesia has unceasingly stressed the urgent
need for a comprehensive nuclear-test ban as the litmus test
of our sincerity in securing non-proliferation, apart from the
necessity for States to submit themselves to the safeguards
of the International Atomic Energy Agency (IAEA).
Another heartening development is the growing
prominence of regional dialogues on security. The Regional
Forum of the Association of South-East Asian Nations
(ASEAN), for one, will afford the ASEAN member States
and other South-East Asian nations, as well as the
extra-regional Powers, a regular opportunity to exchange
views and consult on security issues of common concern.As
is pointed out in the Secretary-General’s report, "An Agenda
for Peace", such regional action for peace and security, as a
matter of decentralization, delegation and cooperation with
the United Nations could contribute to a deeper sense of
participation,
consensus and democratization in international affairs.
These encouraging trends and developments offer
unprecedented opportunities for enhanced international
cooperation for peace and development. But we should
realize that these opportunities are fragile and fleeting in
nature and, if not resolutely grasped, may soon be
overwhelmed by the plethora of new problems and adverse
trends simultaneously emerging on the world scene.
Persistent conflict and violence, both between and within
States; the virulent resurgence of ethnic strife, both ancient
and recent; the menacing rise in religious intolerance; new
forms of racism and narrowly conceived nationalism; and the
alarming resort to terrorism and blatant aggression: all these
combine to obstruct the building of a more peaceful, secure,
just and tolerant world. These problems and trends have
also caused the disintegration of States and societies, which
stands in poignant contrast to the integrative trends, based on
growing interdependence, which at the same time have led
to the coalescence of States into larger groupings for
common economic and political benefits. Moreover, peace
and security cannot be sustained unless the very concept of
security itself is expanded to embrace such non-military
threats as structural underdevelopment and mass poverty,
acute resource scarcity and severe environmental
degradation, which together with prolonged natural disasters
conjure up the looming spectre of massive and
uncontrollable cross-border migrations.
It is a matter of grave concern that while the United
Nations is called upon to shoulder ever-expanding
responsibilities in the face of these new challenges, it is at
the same time shackled by a deepening financial crisis. If
this perennial financial crisis is not quickly resolved, the
consequences could be catastrophic for the international
community and all its aspirations to peace and development.
It is Indonesia’s ardent desire that the United Nations
should become fully effective as the central instrument for
a new and revitalized international order. Steps must
therefore be taken to ensure not only the financial viability
of our Organization, but also its fidelity to the dynamics of
democracy which demand the fullest participation and
engagement of all Members in the work of the Organization.
Along with all the non-aligned countries, Indonesia holds
that balance is essential in the relationship between the
General Assembly, the Security Council and the
Secretary-General, in conformity with their respective
mandates as enshrined in the Charter. Indonesia and the
other non-aligned countries have therefore done their utmost
to contribute to the consultations leading to the adoption of
General Assembly resolutions 47/120 A and 47/120 B on
"An Agenda for Peace". The Non-Aligned Movement will
continue to contribute to the ongoing consultations on the
other aspects of the "Agenda for Peace" and on the
rationalization of the Committee structures of the General
Assembly in order to enhance its efficiency and
effectiveness.
Furthermore, Indonesia believes that restructuring and
reform of the Security Council have become imperative in
the light of the profound changes that have taken place on
the international scene. We realize, however, that such a
process should be carried out with caution and
circumspection as it impinges upon some of the fundamental
aspects of the Organization’s purposes and functions. In
1946, the United Nations had 51 Members, six of which
were non-permanent members of the Security Council. In
1965, when the membership had grown to 113, there was a
corresponding increase in the non-permanent membership to
10. But despite the fact that more than a quarter of a
century has elapsed, during which the membership of the
26 General Assembly - Forty-eighth session
United Nations has increased to 183, there has been no
proportionate increase in the Council’s membership. A
serious review and reappraisal of the Council’s membership
is necessary to ensure a more equitable and balanced
representation. An expansion of the Council would
strengthen it, making it more responsive and relevant to
prevailing geopolitical realities and more open to the
participation of small and medium-sized States, which
constitute the majority in our Organization.
Indonesia is also firmly of the view that an increase in
membership of the Council should allow for new members
which, if they are not to be given the veto power, should at
least serve as permanent members. They should join the
Council on the basis of a combination of appropriate criteria
that would adequately reflect the political, economic and
demographic realities of the world today in Asia, Africa and
Latin America. Such a judicious approach, in addition to
one based solely on equitable geographic distribution, would
enhance not only the Council’s representative character but
also its moral authority and practical effectiveness.
The peace process in the Middle East has finally
overcome the paralysis that has gripped it over the past 10
negotiating sessions. Indonesia has welcomed the signing of
the Declaration of Principles on Palestinian interim
self-government arrangements in the occupied territories as
a historic breakthrough in efforts to put an end to decades of
armed conflict and confrontation and to achieve a just,
lasting and comprehensive settlement. My Government has
equally welcomed the agreement on a common agenda in the
context of the Jordan-Israeli peace negotiations, as well as
the act of mutual recognition by the Palestine Liberation
Organization (PLO) and Israel. It is also clearly understood
that these first steps on the Palestinian question are an
integral and non-prejudicial part of the entire peace process,
which envisages a transitional period not to exceed five
years and continuing negotiations leading to a permanent
settlement based on Security Council resolutions 242 (1967)
and 338 (1973) in particular.
We applaud the fact that, with the implementation of
these arrangements, almost half a century of Arab-Israeli
confrontation and Israeli occupation of Palestine will finally
be coming to an end, and that the national and political
identity of the Palestinians will at last be universally and
irrevocably recognized.
Although the significance of these developments cannot
be overemphasized, we in Indonesia are aware that obstacles
and ambiguities still abound on the long and arduous road
towards a just and comprehensive settlement. Above all, the
scrupulous implementation of everything that has been
agreed upon will be of crucial importance. Hence, there is
an obvious need for the United Nations to play an active and
effective role throughout the ongoing peace process.
Indonesia reiterates its unflinching support for the struggle
of the Palestinian people, under the leadership of the PLO,
to secure their inalienable rights to self-determination, full
sovereignty and independence in their own homeland.
Equally, we call upon Israel to withdraw from all illegally
occupied Palestinian and Arab lands, including Jerusalem,
the Syrian Golan Heights and southern Lebanon.
In the tragedy that has engulfed Bosnia and
Herzegovina, the international community is faced with the
abysmally disturbing prospect of the forcible dismantling of
a multi-ethnic, multi-cultural and multi-religious society, the
brutal decimation of its people and the gradual diminution of
the territory of an independent and sovereign Member State
of the United Nations. The Security Council failed to stop
aggression and the abhorrent practice of "ethnic cleansing"
because it was unable to defend Bosnia’s sovereignty and
territorial integrity while preventing the Bosnians from
defending themselves by refusing to lift an ill-conceived
arms embargo; as a result, two-thirds of Bosnian territory
has now come under Serbian and Croatian occupation. This
refusal to allow Bosnia to defend itself and to protect its
people from being slaughtered cannot but be regarded as a
denial of the right to self-defence under the Charter.
Under threat of a continuation of the unequal war,
Bosnia today is being coerced into accepting a settlement
that would partition its territory along ethnic lines and would
practically reduce Bosnia to a cluster of small, incontiguous,
landlocked and perpetually vulnerable Muslim enclaves
within a so-called union of the republics of Bosnia and
Herzegovina. Having initially steadfastly opposed this ethnic
partition, its Government under President Izetbegovic has
now reluctantly agreed to such a division. However,
President Izetbegovic has done so conditionally, as part of a
comprehensive agreement that would ensure the legitimate
interests of Bosnia and Herzegovina in terms of its basic
territorial, economic and security needs, as well as with
regard to secure access to the sea and between the
Republic’s component parts.
We cannot but view these developments as representing
a blatant case of negotiation under duress and of enforcing
peace without justice that may well lead to continuing
violence, human suffering and a lack of security. The force
of law should not be surrendered to the law of force.
"Ethnic cleansing" should not be rewarded, and we should
beware of establishing dangerous precedents that will haunt
Forty-eighth session - 1 October l993 27
the international community in the future and in other
regions of the world. My Government, therefore, will
continue to give its full support to the Government and the
people of Bosnia and Herzegovina in their legitimate
struggle to attain a just and viable settlement, with adequate
international guarantees as to the political and territorial
integrity of the country.
In Somalia, it is gratifying to note that normalcy has
been restored in the greater part of the country and that the
overall situation has undergone a major transformation. But
chaos and anarchy continue to persist, especially in
Mogadishu; this has imperiled the success of concerted
international efforts to establish a stable and secure
environment. We therefore sincerely hope that the leaders
of Somalia will expeditiously seek to agree on viable
transitional arrangements leading to political reconciliation
and to the establishment of a broad-based government.
In South Africa, it is heartening to note the determined
efforts by the leaders of the majority to engage in peaceful
dialogue and negotiations with the minority Government. In
a historic step towards ending decades of oppression and the
evil of apartheid, the multi-party negotiating forum has
scheduled 27 April 1994 as the date for the nation’s first
democratic elections leading towards the establishment of a
unified, democratic and non-racial South Africa.
In Cambodia, in spite of the myriad difficulties it
encountered, the peace process has now successfully
completed the final stage of implementation of the Paris
Agreements. We have wholeheartedly welcomed and
endorsed the outcome of the elections conducted under the
auspices of the United Nations Transitional Authority in
Cambodia (UNTAC). We have also welcomed the
completion of the work of the elected Constituent Assembly
with the promulgation of a new democratic constitution
establishing a constitutional monarchy. And just a few days
ago, the Government and people of Indonesia shared the
sense of joy and deep satisfaction at the official inauguration
of His Majesty King Norodom Sihanouk Varman as Head of
State, and the formation of the new Government of
Cambodia.
We all realize, however, that even after the expiry of
UNTAC’s mandate and the installation of the new
Cambodian Government, the United Nations and the
international community should continue to support the
people of Cambodia in the reconstruction of their country.
Indonesia, together with the Association of South-East Asian
Nations (ASEAN), stands ready to contribute its share to this
effort.
Indonesia wishes to pay a tribute to His Majesty
King Norodom Sihanouk for his visionary leadership in
achieving this historic watershed in Cambodia’s history, in
unifying the Cambodian people and in bringing about
national reconciliation. My delegation would like to express
its gratitude to the Secretary-General and his Special
Representative, Mr. Yasushi Akashi, for their contributions
to a just and comprehensive settlement of the Cambodian
question. We also pay special homage to all UNTAC
personnel and volunteers who sacrificed their lives in the
performance of their mission to bring peace to Cambodia.
Increasingly, the international community has come to
recognize that, in a world dramatically transformed since the
end of the cold-war era, lasting peace and security can never
be assured in the absence of economic growth and
development. Yet despite the profound and positive changes
wrought in the political sphere, no corresponding
improvements have been registered in the world economy or
in international economic relations. It is therefore imperative
that international economic cooperation and development are
accorded top priority on the international agenda. The
crucial development challenges for the 1990s continue to be
the reinvigoration of world economic growth, the
acceleration of the socio-economic development of the
developing countries on a sustainable basis and, above all,
the eradication of poverty from the face of the earth.
By all accounts, the world economy has failed to
achieve substantial improvement over the past year. Belying
almost all official forecasts, recession in the developed
countries and stagnation in the developing countries have
persisted. According to the 1993 World Economic Survey,
world output will be outpaced by world population growth
rates for the third year in a row. These negative
macroeconomic developments have exacted an enormous toll
on the developing countries. Consequently, poverty and
underdevelopment remain the distinguishing features of the
majority of the developing countries. In the most vulnerable
economies, these have reached crisis proportions. Of
especially grave concern is the prolonged critical situation in
Africa, where tens of millions of people remain trapped in
abject poverty and social deprivation.
In this era of increasing interdependence among nations
and escalating globalization, issues and problems, especially
those relating to growth and development, have become
global in nature and therefore cannot be solved through
short-term relief measures or through piecemeal reforms.
Therefore, all nations, both in the North and in the South,
should forge a new compact on development and, through a
democratic partnership, fashion global solutions to these
28 General Assembly - Forty-eighth session
problems. Only in that way can we hope to restructure the
international economic system, redress its imbalances, and
render international economic cooperation more equitable
and thus more viable and more mutually beneficial.
The non-aligned and other developing countries
therefore call for the reactivation of a constructive dialogue
between the North and South. But this time, such a dialogue
should be based on genuine interdependence, mutuality of
interests and of benefits and shared responsibility. The
developing countries have expressed their readiness, both at
the non-aligned summit in Jakarta last September and in the
Standing Ministerial Committee for Economic Cooperation
in Bali last May, to engage the developed countries actively
in a dialogue on the key issues of the world economy. In
this context, President Soeharto of Indonesia, as Chairman
of the Non-Aligned Movement, in his meeting with then
Prime Minister Miyazawa of Japan as Chairman of the
Group of Seven on the eve of the G-7 Summit last July,
seized the opportunity to convey the non-aligned message,
entitled "An Invitation to Dialogue", to the developed
countries.
At that meeting, the Chairman of the Group of Seven
and the Chairman of the Non-Aligned Movement concurred
on the need to pursue a comprehensive approach to the
integrated issues of trade, investment and debt strategies,
including the review of the latter through the Paris Club. In
this encouraging first step the initiative by the Non-Aligned
Movement to establish a more constructive approach on
issues of mutual concern and interest was welcomed by the
Group of Seven, a fact that was subsequently reflected in the
Tokyo summit economic declaration.
Indonesia strongly believes that these positive
developments have bolstered the spirit of partnership already
articulated and demonstrated at such meetings as the eighth
session of the United Nations Conference on Trade and
Development (UNCTAD VIII) and the United Nations
Conference on Environment and Development (UNCED).
This evolving spirit of partnership should now be further
fostered and built upon during this session of the Assembly.
Obviously, both developed and developing countries have a
shared interest in jointly promoting this process across a
wide spectrum of key economic issues of common concern.
It is important that we in the Assembly carry the process
forward in concrete terms, and for this purpose the
non-aligned and other developing countries intend to submit
a draft resolution aimed at the reactivation of dialogue
between the developed and the developing countries. In this
context, the Secretary-General should be requested to prepare
a report on the modalities and ways and means of
reactivating such a dialogue. We believe that this would
complement his forthcoming report on an agenda for
development, which will contain an analysis and substantive
recommendations on ways to enhance the role of the United
Nations in the promotion of international cooperation for
development.
Such a spirit of partnership, lamentably, is conspicuous
by its absence from some other forums, particularly the
Uruguay Round negotiations, which are still mired in an
obdurate impasse. In this regard we sincerely hope that the
commitment made by the major developed countries at their
recent summit in Tokyo will translate into effective action
that will break the stalemate and bring about an equitable
and balanced conclusion to the Round.
Among the most urgent issues on the global economic
agenda is the external debt crisis of the developing countries
which, contrary to perception in some quarters, is still far
from being resolved and indeed continues to be exacerbated
by volatile exchange rate fluctuations in the major
currencies. Here too there is an obvious need for a
coordinated approach, in the spirit of partnership, involving
debtor and creditor nations as well as the international
financial institutions. Such an approach should aim at
decisive reductions in the bilateral, multilateral and
commercial debt burdens, especially of the least developed
and other severely indebted developing countries, in a way
that would at the same time allow sustained recovery and
growth.
Regrettably, all too often there has been a one-sided
view of the causes of the debt crisis which tends to fault the
developing countries for excessive and imprudent borrowing
and for the misuse of the resources thus obtained. This view
tends to ignore the link between the debt crisis, the paucity
of resource flows on appropriate terms, and the adverse turn
taken by the world economy since the early 1980s. This in
turn explains the insistence on domestic policy reforms on
the part of the debtor countries as the principal remedial
instrument.
The truth is that the debt crisis of the developing
countries is a manifestation of the shortcomings of the
international system in providing access to adequate longterm resources on satisfactory terms. The gap was filled by
private banks, lending on inappropriate terms. The crisis
was triggered by deflationary policies introduced by the
developed countries. Debt-servicing became an oppressive
burden on the borrower countries when export earnings
declined following the collapse of commodity prices and
growing restrictions on market access to developed countries.
Forty-eighth session - 1 October l993 29
It is true that for a few middle-income countries the
debt crisis may be largely over. The same can be said for
the international commercial banks which in the past
provided these countries with huge amounts of loans.
However, for many low-income countries as well as lowermiddle-income countries the debt crisis is far from over.
Thus around 50 severely indebted countries continue to
experience great difficulties in servicing their debt, at a
terrible cost to their economies striving for recovery and
development.
Urgent action is needed and debt relief for these
countries should receive the highest priority, in particular for
those among the 50 countries which are the least developed
countries. To avoid any misunderstanding, Indonesia does
not regard itself as being among those 50 countries. The
Non-Aligned Movement has made this issue one of its
priorities in South-South cooperation and a programme is at
present being developed to extend concrete assistance to
these countries to augment their efforts at debt management.
The debt crisis must be considered as one of the factors
that led to the social crisis of the 1990s, for the latter is
clearly a function of poverty and underdevelopment which
in turn have given rise to internal political instability in
many countries.
In the efforts of the United Nations system and various
countries to address the social crisis, new and valuable
insights have recently been gained. It is irrefutable that in
developing countries structural changes have exacted an
exorbitant human cost. The developed countries too have
not been spared from this crisis, as the prolonged recession
has greatly strained their social security systems. Clearly,
therefore, the social crisis also calls for a global approach,
and indeed a consensus is growing that development and
international cooperation "should put people first".
Indonesia shares this view and fully commits itself to
the active participation of the people in the decision-making
processes involved in development, and to the protection and
promotion of human rights in all their manifestations,
including the right to development. We therefore look
forward to participating actively in such forthcoming
conferences as the World Summit for Social Development in
1995 and the World Conference on Women in the same
year. The World Conference on Population and
Development to be held in Cairo early next year should
provide an occasion for the international community to
cooperate on the basis of the essential linkages between
development, population and environmental protection. The
proposal to convene an international conference on financing
for development should be given serious consideration. We
anticipate the forthcoming report by the Secretary-General
on an agenda for development will mark an important
milestone in international cooperation for development.
With this report we hope that development will finally be
accorded as much emphasis as that given to the political
agenda.
A short time ago, the World Conference on Human
Rights was convened in Vienna. Surpassing most
expectations, the Conference adopted a Declaration and
Programme of Action which affirmed, among other things,
the principles of universality, indivisibility and
non-selectivity in the promotion and protection of human
rights. We are heartened by the fact that the Vienna
Conference recognized that in the promotion of human rights
and fundamental freedoms, the significance of national and
regional particularities and the various historical, cultural and
religious backgrounds of States must be taken into account.
Approved by consensus, the Vienna Declaration and
Programme of Action represents a new paradigm from which
to promote human rights in a non-selective, cooperative and
balanced manner. That being the case, the use of human
rights as political conditionalities for economic cooperation
is entirely against the agreements reached in Vienna.
This session of the General Assembly has been asked
to consider the establishment of a post of high commissioner
for human rights. It is Indonesia’s considered view that such
consideration should lay emphasis on the practical feasibility
of establishing this post and on whether such action would
in reality and practice enhance the promotion and protection
of human rights as called for in the United Nations Charter.
For it may be more beneficial to direct our attention to
enhancing the authority and efficacy of the existing
mechanisms and bodies, particularly the Centre for Human
Rights in Geneva.

The end of the cold war has opened a new chapter in
the history of humankind, a chapter full of portents as well
as bright promise. The essential text of this chapter is yet
to be written, in this Assembly and in the various
international forums where crucial issues are taken up. As
the principal international institution for multilateral
cooperation and negotiation, the United Nations has a central
role in the shaping and fulfilment of that promise. All
nations, developed and developing alike, can and should
have a part in realizing that promise through constructive
dialogue and democratic cooperation. In the course of this
30 General Assembly - Forty-eighth session
endeavour, the vision and aspirations of the developed and
the developing countries can be forged into a broad and
dynamic partnership that would effectively address the
problems of today and successfully confront the challenges
of tomorrow. We hope that this process has now made a
modest but significant beginning.
